Citation Nr: 0939694	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bronchial asthma 
with sleep apnea.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
bronchial asthma with sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
December 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In May 2007, the Veteran presented testimony at a hearing 
conducted at the St. Louis RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
Veteran's claims folder.

In May 2007, the Veteran withdrew his claims for entitlement 
to service connection for morbid obesity and bilateral 
hearing loss.  Thus, these matters are not for consideration.  
38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hypertension has been shown to be causally or 
etiologically related to service-connected bronchial asthma 
with sleep apnea.  

3.  Sexual dysfunction has been shown to be causally or 
etiologically related to hypertension.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or aggravated by 
service-connected bronchial asthma with sleep apnea.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) (2006).

2.  Sexual dysfunction is proximately due to or aggravated by 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for 
hypertension and sexual dysfunction on appeal are being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 mm. or more or isolated systolic 
pressure of predominantly 160 mm. or more with diastolic 
pressure of less than 90 mm.  Hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to 
be 10 percent disabling, diastolic pressure must be 
predominantly 100 or more, or systolic pressure must be 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for 
hypertension and sexual dysfunction.  At the outset, the 
Board notes that the Veteran is service-connected for 
bronchial asthma with sleep apnea.  A review of the medical 
evidence is as follows.  

The Veteran's service treatment records do not include any 
complaints, findings, or diagnoses related to hypertension or 
erectile dysfunction.  The report of service enlistment 
examination, dated in August 1971, reflects a normal examination 
of the heart and vascular system.  It also notes that his sitting 
blood pressure was 134/80.  The report of medical examination for 
the Veteran's subfield, dated in October 1971, also reflects 
normal clinical evaluation of the heart and vascular system with 
a reported sitting blood pressure of 106/72.  The report of 
medical examination for re-enlistment, dated in September 1974, 
indicates a normal evaluation of the heart and vascular system 
with a reported sitting blood pressure of 120/78.  The Veteran's 
heart and vascular system were again clinically evaluated as 
normal upon medical examination in November 1975 for Otto fuel.  
This report also reflects a sitting blood pressure of 124/76, a 
recumbent blood pressure of 118/66, and a standing blood pressure 
of 126/80.  The report of medical history, dated in July 1977, 
reflects that the Veteran denied heart trouble and high or low 
blood pressure.  The report of medical board, dated in October 
1977, notes that the Veteran's blood pressure was 134/80 and that 
the entire physical examination was normal except for wheezes, 
noted in both lung fields, both posteriorly and anteriorly, 
particularly noticeable with forced expirations.  Thus, 
hypertension and erectile dysfunction were not shown or diagnosed 
during military service.

The post-service medical evidence indicates that the Veteran was 
not diagnosed with hypertension or erectile dysfunction until 
many years after his separation from service.  A report of a VA 
examination, dated in March 1978, which reflects that the 
Veteran's heart was within normal limits with a regular rhythm.  
His sitting blood pressure was 124/88.  Additionally, clinical 
examination of the genitor-urinary system was within normal 
limits.  

A VA treatment report, dated in February 1993, notes that the 
Veteran's blood pressure was 143/96 and that he was not on any 
medications.  The report of a VA examination, conducted in June 
1993, reflects that the Veteran's heart had a normal point of 
maximum impulse (PMI).  There was no right ventricle (RV) lift.  
He also had a normal S1 and S2.  Further, the cardiac examination 
revealed a regular rate and rhythm without murmur, gallop, or 
rub.  Information concerning the Veteran's blood pressure at that 
time was not provided in examination report.  

The report of a VA respiratory examination, dated in September 
2004, reveals the Veteran's blood pressure was 130/90 and his 
heart was of regular rate and rhythm with occasional scattered 
wheezing throughout both lung fields.  A private medical report, 
dated in November 2004, indicates that that the Veteran was seen 
for a Department of Transportation physical.  A history of 
hypertension was noted.  

A report of a VA stress test, dated in February 2005, notes a 
resting heart rate of 64 beats per minute (bpm) and a resting 
blood pressure of 123/85.  It was noted that the Veteran 
exercised for 3 minutes and 26 seconds of the Bruce protocol, 
achieving a maximum heart rate of 128 bpm, and maximum blood 
pressure of 160/90.  The report further notes that the Veteran 
exercised to a cardiac workload of 5.1 METs, which was noted to 
be poor for his age and sex.  It was noted that the test was 
stopped due to shortness of breath, and his heart rate and blood 
pressure responses were each normal.  No arrhythmias were noted.  
The exercise test was submaximal and there was no EKG evidence of 
stress induced ischemia at that level of stress.

A report of a VA respiratory examination, dated in March 2005, 
reflects that the Veteran's blood pressure with a large cuff was 
142/100 in the left arm on repeated occasions.  It was noted that 
his pulse was 70 and regular.  This examination report reflects 
that the Veteran's heart tones revealed normal S1 and S2 with no 
murmurs, clicks, gallops, or rubs.  
        
A letter from G.R.G., M.D., dated in April 2005, notes that the 
Veteran has a history of chronic obstructive pulmonary disease 
(COPD) characterized as asthma.  It was noted that he has 
received multiple doses of corticosteroids over many years in 
regard to his asthma.  It was further noted that he has a history 
of obesity and hypertension that may certainly relate to his 
history of multiple uses of corticosteroids.  Dr. G.R.G. also 
noted that the Veteran suffers from erectile dysfunction.  Dr. 
G.R.G. stated that the Veteran's erectile dysfunction "may be 
related to his history of poorly controlled hypertension and the 
medications or erectile dysfunction is noted in many patients 
with obstructive sleep apnea."

Although Dr. G.R.D.'s opinion is favorable, the use of the 
word "may," as in this case, makes the opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Thus, the Board does not afford it great probative value.

The report of a VA hypertension examination, conducted in June 
2005, indicates that hypertension was diagnosed in 1997.  It was 
further noted that erectile dysfunction was diagnosed in 2000 and 
that this decreased when he was off his blood pressure medicine.  
This VA examination report reflects that the Veteran takes two 
12.5 mg/20 mg tablets of Zestoretic every morning for blood 
pressure.  With respect to hypertension, the Veteran reported 
taking Verapamil 250 mg once a day starting in March 2005.  He 
also reported that his blood pressure readings at home were 130 
to 140 over 80 to 90.  The erectile dysfunction examination 
reveals that the Veteran did not report any problems with 
lethargy, weakness, anorexia, weight loss or gain, but that he 
had had significant gain in his weight.  It was noted that the 
Veteran takes Prednisone for his asthma.  He reported problems 
with impotency since the year 2000.  He has had no trauma to his 
genital area and has not tried any BED pump or Muse injection.
        
Upon physical examination in June 2005, the Veteran blood 
pressure was 170/110, 164/100, and 156/100.  Cardiovascular 
examination noted that rate and rhythm were regular with positive 
S1, S2 and no S3 or S4.  There were no murmurs or carotid bruits, 
bilaterally.  Diagnostic testing was performed to include 
urinalysis and a chest X-ray.  The pertinent diagnoses by the 
June 2005 VA examiner were essential hypertension diagnosed in 
1997, essential hypertension has no known cause; and erectile 
dysfunction.  The June 2005 VA examiner opined, "it is less 
likely as not that the Veteran's hypertension is secondary to his 
asthma or sleep apnea as it is essential hypertension and has no 
known cause."  The June 2005 VA examiner also opined that the 
Veteran's erectile dysfunction "is at least as likely as not 
secondary to his medication that he takes for his blood pressure 
as based on his past medical history."  The June 2005 VA 
examiner added that the Veteran's "hypertension is not caused by 
his asthma or his sleep apnea (OSA)."

Although the June 2005 VA examiner's opinion is not 
favorable, he did not opine whether the Veteran's asthma 
aggravated his hypertension, a crucial issue in this case.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Thus, the opinion is insufficient 
to decide the matter.  
        
Turning to the remaining medical evidence of record, a private 
medical report from M.T., D.C., F.I.A.M.A., dated in March 2007, 
indicates that some of the Veteran's medical records from the 
John Cochran Medical Center Division at the St. Louis VA Medical 
Center were reviewed and these records established diagnoses 
including hypertension and organic impotence.  The report from 
M.T. reviewed several articles from various journals and other 
textual sources on the relationship between obstructive sleep 
apnea (OSA) and hypertension.  It is noted that five of these 
articles/textual evidence have been associated with the claims 
file.  It was then noted that the link between hypertension and 
OSA "has been strongly supported by the medical researched 
journal articles," to include one journal noting a direct 
causation relationship of OSA and hypertension.  M.T. concluded 
that the samples and quotes from the medical articles from the 
peered reviewed journals illustrates that hypertension can be 
caused by obstructive sleep apnea similar to the one the Veteran 
has.  As a result of the OSA he could have developed his 
hypertension.  M.T. believed that the Veteran's severe 
obstructive sleep apnea has been shown medically to be the 
substantial factor in causing his hypertensive condition.  It was 
his opinion that the Veteran's hypertension is most likely caused 
by his severe obstructive sleep apnea.

Dr. M.T. based his opinion on a review of several medical 
articles and other textual sources which addressed the 
relationship between OSA and hypertension, as well as some of the 
Veteran's medical records.  Thus, the Board affords it persuasive 
value.  
        
Additionally, a letter from M.S.W., M.D., FCCP, dated in 
April 2007, notes that the Veteran is under the care of this 
physician for severe COPD and sleep apnea.  Dr. M.S.W. notes 
that the Veteran needs to be on Spiriva.  Dr. M.S.W. then 
opined that the Veteran's sleep apnea and obesity "are 
contributive to high blood pressure and as least likely as 
not aggravates the blood pressure."  However, Dr. M.S.W. did 
not provide any rationale to support his opinion.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Therefore, the Board does not 
afford it great probative value.  

In July 2009, the Board found that collectively, the medical 
opinions discussed above did not support the given opinions 
with thorough and/or complete rationales for the conclusions 
reached.  As a result of the conflicting, unsupported 
opinions discussed above, the Board determined that the 
record remained unclear regarding the medical question of 
whether there is a nexus between the Veteran's current 
hypertension and erectile dysfunction and service and/or 
caused or aggravated by service-connected bronchial asthma 
with sleep apnea.  The Board sought a VHA opinion for 
clarification.  
        
A VHA opinion was obtained in September 2009.  In response to 
the question regarding the likelihood that the Veteran's 
current hypertension had its onset in service or is otherwise 
related to a disease or injury in service or that it 
manifested within 1 year of service separation, the examiner 
responded that there was no evidence in the claims file that 
hypertension had its onset while in the service or within one 
year after service separation.  When opining as to the 
likelihood that the Veteran's hypertension was caused by his 
service-connected bronchial asthma with sleep apnea, the 
examiner noted that contributing factors for hypertension 
include chronic corticosteroid treatment for his asthma, as 
well as his diagnosis of sleep apnea.  The examiner stated 
that the associations between corticosteroids and significant 
elevations in blood pressure are well-established in the 
medical literature and associations between sleep apnea and 
hypertension are reproducibly reported in the literature.  
The examiner noted that essential hypertension was a 
misdiagnosis in this context, or is at least misleading, 
because it ignores the likely contributions from the 
Veteran's medications, particularly corticosteroids for his 
asthma and sleep apnea.  The examiner concluded that it is 
likely that both bronchial asthma and sleep apnea contribute 
to his hypertension.  

The examiner added that precisely defining how much each of 
these factors contributes to the Veteran's hypertension is 
impossible.  Both the asthma and sleep apnea are real and 
clinically significant.  All these factors are happening 
simultaneously and are aggravating factors.  The examiner 
opined that as the service-connected sleep apnea and asthma 
are well-known causes of hypertension, it is very likely that 
these problems are at least aggravating factors for his 
hypertension.  

The Board affords the opinion of the examiner great probative 
value as it is based on a reading of the service and post-
service medical records in the Veteran's claims file and 
provides a complete rationale, relying on and citing to the 
records reviewed.  Moreover, the opinion is supported by 
medical literature.  Consequently, the Board finds the 
opinion of the examiner persuasive.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Regarding the claim for hypertension, there are two favorable 
opinions of record that the Board has found to be persuasive.  
Thus, the medical evidence indicates that hypertension is 
related to the Veteran's service-connected bronchial asthma 
with sleep apnea.  38 C.F.R. § 3.310 (2006).  Therefore, 
service connection for hypertension is granted.  

Turning to the claim for erectile dysfunction, the September 
2009 examiner stated that it was highly unlikely from the 
evidence of record that the Veteran's erectile dysfunction 
had its onset during or was otherwise related to service.  
The examiner further stated asthma or its treatment is 
unlikely to be a direct cause.  Similarly, sleep apnea, 
although possible, is unlikely to be a direct cause.  
However, the relationship was most likely indirect and 
related to his hypertension.  Hypertension is a well-known 
causal factor for erectile dysfunction.  The examiner opined 
that hypertension is likely to be strongly related to his 
service-connected asthma and sleep apnea, and thus 
secondarily, his erectile dysfunction was also related.  

The examiner noted that a complete list of the Veteran's 
blood pressure medications was not provided, but beta-
blockers are commonly used to treat hypertension, and are 
commonly associated with impotence.  The examiner concluded 
by stating that asthma and sleep apnea are unlikely to be 
direct causal factors for the Veteran's erectile dysfunction, 
but his hypertension is likely the primary contributor.  
        
For the same reasons as noted above, the Board finds the 
September 2009 examiner's opinion regarding erectile 
dysfunction to be persuasive.  As service connection for 
hypertension has been granted, and there is persuasive 
medical evidence indicating a relationship between 
hypertension and erectile dysfunction, service connection for 
erectile dysfunction is granted.  38 C.F.R. § 3.310 (2006).  




ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected bronchial asthma with sleep 
apnea, is granted.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected bronchial asthma 
with sleep apnea, is granted.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


